Case 17-11213 Doc 945 Filed 01/12/21 Entered 01/12/21 15:10:29 Main Document Page 1 of 4

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF LOUISIANA

In re: )
) Chapter 11

FIRST NBC BANK HOLDING COMPANY, _ )
) Case No. 17-11213
)

Debtor. ) Section “A”
)

 

INTERIM ORDER GRANTING MOTION TO INCREASE THE SOFT CAP
ESTABLISHED
IN THE AGREED ORDER GRANTING, IN PART, MOTIONS FOR AN ORDER
FINDING THE DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICY
PROCEEDS WERE NOT PROPERTY OF THE ESTATE,

OR ALTERNATIVELY, FOR RELIEF FROM THE AUTOMATIC STAY (“R. DOC.
928”) FROM $12,000,000 TO $17,000,000 AND SETTING FINAL HEARING

The Motion to Increase the Soft Cap Established in the Agreed Order Granting, in part,
Motions for an Order Finding the Directors’ and Officers’ Liability Insurance Policy Proceeds |
Were Not Property of the Estate, or Alternatively, for Relief from the Automatic Stay (“R. Doc
928”) from $12,000,000 to $17,000,000 (the “Motion”) came to be heard on January 5, 2021 at
4:30 p.m. Considering the pleadings and the argument of counsel,

IT IS HEREBY ORDERED that the soft cap established in this Court’s prior orders is
extended to $17,000,000 subject to the terms and conditions of this order as set forth below, and
to those terms and conditions contained in the Court’s prior orders establishing and increasing
the Soft Cap (R. Doc. 325, 531 and 840), which are incorporated herein by reference:

1. To the extent applicable, the automatic stay imposed by 11 U.S.C. § 362(a) is
hereby modified in accordance with 11 U.S.C. § 362(d)(1) to the extent necessary to allow

(A) Zurich American Insurance Company, Continental Casualty Company, Federal Insurance

{N4151644.1)

4816-1319-8776v1
2941996-000001
Case 17-11213 Doc 945 Filed 01/12/21 Entered 01/12/21 15:10:29 Main Document Page 2 of 4

Company, Great American Insurance Group, and Illinois National Insurance Company (the “2015—
2016 Insurers”), and (B) U.S. Specialty Insurance Company, XL Specialty Insurance Company,
Illinois National Insurance Company, Freedom Specialty Insurance Company, Markel American
Insurance Company, Berkshire Hathaway Specialty Insurance Company, and Illinois National
Insurance Company (the “2016-2017 Insurers,” together with the 2015-2016 Insurers, the
“Insurers”) to comply with the terms of the respective Policies,' including, without limitation, to
advance, reimburse, or make payments on account of the defense costs (including, without
limitation, attorneys’ fees and expenses) and other Loss (as defined in the respective Policies)
regarding any settlement amounts, judgments, liability or other Loss incurred or to be incurred in
defense of demands, claims, litigations, investigations, or disputes asserted, whether directly or
derivatively, by the Creditors’ Committee, the FDIC-R, the Federal Reserve Bank, any other
federal, state, or local regulatory or law enforcement agency, or any other person, against the
directors and officers of Debtor or the Bank (the “D&Os”).

2. The aggregate payments permitted under the Policies shall be subject to a “soft
cap” of $17 million, subject to further adjustment either by (a) agreement among the Debtor,
Creditors’ Committee, D&Os, the FDIC-R, and the Lead Plaintiffs or (b) upon motion, notice
and hearing, the terms of this order and any further order of this Court.

3. The sum of One Million Seven Hundred Fifty Thousand Dollars ($1,750,000)

shall be reserved from payment pursuant to the soft cap as extended by this order (the ““Reserve”)

 

' The insurance policies issued by the 2015-2016 Insurers for the period from June 9, 2015 to December 31, 2016,
are hereinafter referred to as the “2015-2016 Policies,” and the insurance policies issued by the 2016-2017 Insurers
for the period from December 31, 2016 to December 31, 2017 are hereinafter referred to as the “2016-2017
Policies,” together with the 2015-2016 Policies, collectively, the “Policies.” The Policies are specifically identified
by policy number in the Primary Motion.

{N4151644.1} 2

4816-1319-8776v1
2941996-000001
Case 17-11213 Doc 945 Filed 01/12/21 Entered 01/12/21 15:10:29 Main Document Page 3 of 4

until the final hearing on the Motion to be conducted by this Court on February 2, 2021 (the
“Final Hearing” ).

4. Nothing herein shali constitute a finding by the Court that the proceeds of the Policies
are or are not property of the Debtor’s estate, and the Court makes no finding as to the
applicability of the automatic stay imposed by 11 U.S.C. § 362(a) to the Policies’ proceeds, the
Court having reserved ruling on that issue until the Final Hearing.

IT IS HEREBY FURTHER ORDERED that the Final Hearing on the Motion shall be
held on February 2, 2021 at 3:30 pm before this Court. Any party wishing to support the Reserve
established above shall file pretrial briefing on or before January 19, 2021 Any party opposing
the Court’s authority to preserving the status quo (pending the district court’s decision on the
Motion to Withdraw the Reference) by establishing the Reserve through this Order shall file
responsive briefing no later than January 26, 2021. Nothing contained herein should be
construed as an indication that the Court has determined that the Verdigets/UCC settlement
should be approved or that the Reserve should continue after the final Hearing.

IT IS HEREBY FURTHER ORDERED that:

1. This Order is immediately valid and fully effected upon its entry and the 14-day stay pursuant
to Fed. R. Bankr. Proc. 4001(a) is hereby waived; and

2. Counsel shall serve this order on the required parties who will not receive notice through the
ECF system pursuant to the FRBP and the LBRs and file a certificate of service to that effect

within three (3) days.

{N4151644.1} 3

4816-1319-8776v1
2941996-000001
Case 17-11213 Doc 945 Filed 01/12/21 Entered 01/12/21 15:10:29 Main Document Page 4 of 4

Lafayette, Louisiana, January 12, 2021

This Order was prepared and submitted by:

{N4151644.1}

4816-1319-8776v 1
2941996-000001

OW w-Lo bre

HONORABLE JOHN KOLWE
UNITED STATES BANKRUPTCY JUDGE

Respectfully submitted,

/s/ Jan M. Hayden

Jan M. Hayden (#06672)

Nancy Scott Degan (#01819)

Brian M. Ballay (#29077)

BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, PC
201 St. Charles Avenue, Suite 3600
New Orleans, Louisiana 70170
Telephone: (504) 566-5200
Facsimile: (504) 636-4000
jhayden@pbakerdonelson.com
ndegan(@bakerdonelson.com
bballay@bakerdonelson.com

Counsel for William D. Aaron, Jr., Herbert Anderson, Jr.,
Dale Atkins, John C. Calhoun, William Carrouche, Leander
J. Foley, IM, John F. French, Leon Giorgio, Jr., Grish Roy
Pandit, Shivan Govindan, Lawrence Blake Jones, Louis
Lauricella, Mark Merlo, Hermann Moyse, Il, James Roddy,
Dr. Charles Teamer, Sr., Joseph Toomy and Richard M.
Wilkinson

Modified by the Court to reflect its intent.
